Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, drawn to a machine tool, classified in B23Q 3/15534.
II. Claim 6, drawn to a processing system, classified in B23Q 7/04.
III. Claim 7, drawn to a “fitting determination method for a pull stud”, classified in B23Q 17/002.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as combination and subcombination, respectively.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because it is noted the combination as claimed appears to explicitly require the visual sensor (noting that claim 6 recites that “the visual sensor is attached to the robot”), and thus, does not require that the controller determines whether or not the pull stud fits based on detected data of a sensor which is provided in the tool magazine and which measures length, electric resistance, or electric capacity (re claim 1), as evidenced by claim 6 (i.e., despite the fact that claim 6 contains the alternative language “a controller which determines whether or not the pull stud fits based on detected data of a visual sensor which is provided inside or outside the machine tool and which captures images of the pull stud of the tool, or detected data of a sensor which is provided in the tool magazine and which measures length, electric resistance, or electric capacity of the pull stud”, it appears that the “detected data of a sensor which is provided in the tool magazine” option/alternative is excluded, given that the claim goes on to apparently positively require the visual sensor option/alternative in the limitation “a robot controller which controls the robot, wherein the visual sensor is attached to the robot, and the robot controller moves the visual sensor to a position for capturing images of the pull stud in response to an imaging command from the controller of the machine tool”).  Alternatively, to the extent that claim 3 intends to require the option/alternative from claim 1 re the limitation “or detected data of a sensor which is provided in the tool magazine and which measures length, electric resistance, or electric capacity of the pull stud”, then claim 6 is evidence that not all of the limitations of subcombination claim 3 are required in the combination, as claim 6 appears to clearly require the “visual sensor” alternative (noting the recitation in the last four lines of claim 6 re the visual sensor being attached to the robot, and the robot controller moving the visual sensor to a position for capturing images of the pull stud in response to an imaging command from the controller of the machine tool).  The subcombination has separate utility such as with a machine tool that does not have a sensor provided in the tool magazine at all.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions III and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice a process in which the tool being detected is attached to a tool spindle (instead of a tool magazine).  Alternatively, the process as claimed can be processed by a machine tool in which the tool is a non-rotary lathe tool, which machine tool does not include a tool spindle, for example.
Inventions III and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice a process in which the tool being detected is attached to a tool spindle (instead of a tool magazine).  Alternatively, the process as claimed can be processed by a machine tool in which the tool is a non-rotary lathe tool, which machine tool does not include a tool spindle, for example.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classifications, the inventions require a different field of search (for example, searching different classes/subclasses, and/or electronic resources, and employing different search queries), and the prior art applicable to one invention would likely not be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
(i) a first species, shown in Figure 7, and in which visual sensor 30 is provided in space S within the tool magazine 4; 
(ii) a second species, shown in Figure 10, and in which visual sensor 30 is provided in space S within the tool magazine 4;
(iii) a third species, shown in Figure 11, and in which visual sensor 30 is provided in space S within the tool magazine 4;
(iv) a fourth species, shown in Figure 12, and in which visual sensor 30 is provided in space S within the tool magazine 4;
(v) a fifth species, shown in Figure 13, and in which visual sensor 30 is provided in space S within the tool magazine 4;
(vi) a sixth species, shown in Figure 7, and which visual sensor 30 is (instead of being provided in space S within tool magazine 4) provided to robot 200;
(vii) a seventh species, shown in Figure 10, and which visual sensor 30 is (instead of being provided in space S within tool magazine 4) provided to robot 200;
(viii) an eighth species, shown in Figure 11, and which visual sensor 30 is (instead of being provided in space S within tool magazine 4) provided to robot 200;
(ix) a ninth species, shown in Figure 12, and which visual sensor 30 is (instead of being provided in space S within tool magazine 4) provided to robot 200; and
(x) a tenth species, shown in Figure 13, and which visual sensor 30 is (instead of being provided in space S within tool magazine 4) provided to robot 200.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species, as viewed in the aforementioned figures and/or as described above.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, it appears that claim 1 may be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the inventions require a different field of search (for example, searching different classes/subclasses, and/or electronic resources, and employing different search queries), and the prior art applicable to one invention would likely not be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET. 
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        




eec
June 14, 2022